                   UNITED STATES DISTRICT COURT
                        DISTRICT OF MAINE


JON ROBERT ADAMS               )
                               )
          Plaintiff,           )
                               )
     v.                        )
                               )           2:17-cv-00357-JAW
                               )
PENNY BAILEY, GLEAN BROWN, and )
SCOTT McCAFFERY,               )
                               )
          Defendants.          )


             ORDER AFFIRMING THE RECOMMENDED
              DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision on Defendants’ Motion for Summary Judgment, filed March 27, 2019

(ECF No. 57), the Recommended Decision is accepted.

      Accordingly, it is hereby ORDERED that Defendants’ Motion for

Summary Judgment (ECF No. 52) be and hereby is GRANTED.

      SO ORDERED.


                                  /s/ John A. Woodcock, Jr.
                                  JOHN A. WOODCOCK, JR.
                                  UNITED STATES DISTRICT JUDGE

Dated this 7th day of May, 2019
